NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUL 30 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DEANGELO LAMONT MITCHELL,                        No. 09-16890

              Petitioner - Appellant,            D.C. No. 2:06-cv-00066-RCJ-LRL

  v.
                                                 MEMORANDUM*
DWIGHT NEVEN, Warden,

              Respondent - Appellee.


                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                             Submitted July 20, 2012**
                             San Francisco, California

Before: PAEZ and BYBEE, Circuit Judges, and VANCE, Chief District Judge.***

       DeAngelo Lamont Mitchell (“Mitchell”) was found guilty of burglary while

in possession of a firearm, conspiracy to commit robbery, robbery with use of a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Sarah S. Vance, Chief District Judge for the U.S.
District Court for Eastern District of Louisiana, sitting by designation.
deadly weapon, and two counts of murder with use of a deadly weapon under

Nevada law. Mitchell was sentenced, inter alia, to two consecutive life sentences

with the possibility of parole after twenty years. Mitchell appealed his convictions

and sentence to the Nevada Supreme Court, which affirmed. He subsequently filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 in federal district court, which the district court denied. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Mitchell argues that the Nevada Supreme Court erred in rejecting his

argument that concurrent and consecutive sentences of life with the possibility of

parole constitutes cruel and unusual punishment in violation of the Eight

Amendment when levied against him, a 16-year-old offender convicted only of

felony-murder. This argument is without merit. Although the state supreme court

did not cite to the gross disproportionality principle in analyzing Mitchell’s Eighth

Amendment claim, it cited to Castillo v. State, 874 P.2d 1252, 1257-58 (Nev.

1994), where the court acknowledged and applied that principle. Moreover, the

court’s conclusion was consistent with Solem v. Helm, 463 U.S. 277 (1983), which

stated that “no sentence of imprisonment would be grossly disproportionate” to

felony murder. Id. at 290 n.15. Therefore, the state supreme court’s decision was




                                          2
not contrary to, or an unreasonable application of, clearly established Supreme

Court law.

         Second, Mitchell argues that the state supreme court erred in rejecting his

argument that admission at trial of certain incriminating statements made to

detectives violated his Fifth Amendment rights. This argument also fails. The

state court cited to the correct legal principles in analyzing Mitchell’s Fifth

Amendment claim. Specifically, it considered the totality of the circumstances

surrounding Mitchell’s interrogation and found that Mitchell was properly advised

of his Miranda rights, that he understood them at the time of his first and second

interrogations, and that his will was not overborne by undue physical or

psychological pressure. The state court’s conclusion was consistent with Oregon

v. Elstad, 470 U.S. 298 (1985), which established that, even where Miranda

warnings are ineffective, a suspect’s Fifth Amendment rights are not violated

unless his confession is in fact involuntary. Id. at 306-07. Because the Nevada

Supreme Court’s decision was not contrary to, or an unreasonable application of,

clearly established Supreme Court law, the district court properly rejected this

claim.

         AFFIRMED.




                                            3